Exhibit 10.1

 

LOGO [g223112g15e26.jpg]

PERSONAL AND CONFIDENTIAL

August 3, 2016

Dear Andrew Last, Ph.D.,

It is my pleasure to extend an offer of employment to you on behalf of Intrexon
Corporation (“Intrexon” or the “Company”) for the position of Chief Operating
Officer. In this position, you will report directly to Geno Germano, President;
and your work site will be our South San Francisco location. In addition, you
will have access to work from the downtown San Francisco office run by Third
Security.

As we have discussed, and contingent upon the satisfaction of the items
described below, we expect your start date to be August 29, 2016.

In this position, your salary of $22,916.67 will be paid on a semi-monthly basis
which calculates to $550,000.08 on an annualized basis. Please note that this
position is considered an exempt position as defined by the Fair Labor Standards
Act, which means that you will not be eligible for overtime pay.

In addition, as an executive officer, you will be eligible to participate in the
Executive Incentive Compensation Plan pursuant to which you will be eligible for
an annual potential performance bonus. Please understand that the amount and
eligibility of bonus is subject to: your being employed at the time the bonus is
paid; your continued strong performance determined by management; and only paid
at the sole discretion of the Compensation Committee of Intrexon’s Board of
Directors.

You will be eligible for a stock option grant of 600,000 shares of Intrexon
common stock, which will vest in increments of 25% per year, over a four-year
period from the date of hire. Your option grant will have a strike price based
on the closing price per share of common stock on your date of hire. Additional
terms of your stock option grant are included in the Intrexon Corporation 2013
Omnibus Incentive Plan Document and your individual stock option agreement,
copies of which will be sent to you on the later of your first day of employment
or approval of your grant by the Board.

In this position, you will be eligible to participate in the Company’s employee
benefits programs. These programs include medical, dental, vision, and other
benefits; a Summary of Benefits is attached for your reference. You will also be
entitled to accrue Paid Time Off (PTO) at a rate of 8.34 hours per pay period,
which equals 200 hours per 12-month period. Each of these benefits will be
governed in accordance with Intrexon policies and/or the applicable Plan
documents.

It should be noted that Intrexon retains and reserves the right to alter, amend,
and/or discontinue any of its benefit plans; to modify any of its policies,
practices, or programs at its sole discretion and with or without advance
notice.

By signing this letter below, you acknowledge and agree that your employment
with Intrexon is considered “at will”, meaning it is for an unspecified period
of time and that the employment relationship may be ended by you or by the
Company at any time, with or without cause.



--------------------------------------------------------------------------------

Page 2

Andrew Last, Ph.D.

August 3, 2016

 

This offer and your continued employment with Intrexon are contingent, among
other things, upon the completion of a background screening being completed to
the satisfaction of Intrexon, as determined at the Company’s sole discretion.
This offer of employment and your hiring are also contingent upon your
submitting original and appropriate documents to verify your identity and your
employment eligibility as required by Federal law. Further, this offer and your
continued employment are contingent upon the execution by you and Intrexon of
the enclosed Confidentiality and Proprietary Rights Agreement.

This letter and the Confidentiality and Proprietary Rights Agreement set forth
the entire understanding between you and the Company concerning your employment
with the Company, and may not be modified or amended other than by a written
agreement executed by the Company. The agreement reflected in this letter and
the enclosed Confidentiality and Proprietary Rights Agreement supersedes all
prior discussions, agreements, arrangements, understanding and negotiations,
written or oral, between you and the Company regarding the subject matter
thereof.

If you wish to accept this offer, please do so by signing this letter below and
the enclosed Confidentiality and Proprietary Rights Agreement where indicated.
Please either fax or scan and email all of the documents to HR Operations, as
indicated below, no later than close of business on August 8, 2016. A facsimile
copy or portable document format (PDF) copy of any party’s signature to this
employment offer shall be as effective as an original signature.

 

FAX:    Attention HR Operations at (540) 301-2226 EMAIL:    Attention Sarah
Castle at Scastle@intrexon.com

If you should have any questions concerning these instructions, please feel free
to contact Sarah Castle, Associate Director, Human Resources at (540) 443-7227.

 

Sincerely,     /s/ Rick Sterling     Rick Sterling     Chief Financial Officer  
  Accepted and agreed:    

/s/ Andrew Last, Ph.D.

    8/5/2016 Andrew Last, Ph.D.     Date

 

1750 Kraft Drive, Suite 1400, Blacksburg, VA 24060    Office 540.443.7227    FAX
540.301.2226    www.DNA.com